Title: From James Madison to Thomas Parker, 20 January 1807
From: Madison, James
To: Parker, Thomas



Sir.
Department of State January 20th. 1807.

General Wilkinson having, under a military order, sent to Charleston Dr. Bolman, charged with a conspiracy and other offences against the United States, it is probable that an effort will be made to liberate him under an habeas corpus, if indeed it has not been already made.  In any case however it is proper that he should be detained under a legal commitment, and I therefore request you to take immediate steps for the purpose.  It is expected that the affidavit of Genl. Wilkinson, which was sent with Dr. Bolman, and the supplemental affidavit of the Captain charged with conveying him to Charleston, will be sufficient to warrant his committment, or if he should have been liberated his reapprehension & committment, which you will accordingly promote.  The order of Genl. Wilkinson imported that Dr. Bolman should be delivered to the Commanding Officer at Charleston, who will probably communicate with you upon the subject.  I am &c.

James Madison.

